Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, it contains allowable subject matter when the claim is taken as a whole.  Claim 1 is a representative claim for claims 8 and 15 which contain the same allowable subject matter when the claims are taken as a whole.  See the bolded/underlined/italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
A computer-implemented method comprising: 
allocating a first set of resources comprising a set of processors to a partition that is hosted on a data processing system; 
operating the partition on the data processing system using the first set of resources by operating the set of processors at a steady state frequency; 
detecting a non-catastrophic input/output (I/O) recovery event during operation of the partition using the first set of resources; 
based on the detecting of the I/O recovery event during operation of the partition using the first set of resources, determining a compensation for the I/O recovery event, wherein the determined compensation comprises a time interval; 
allocating a second set of resources in addition to the first set of resources to the partition, the second set of resources corresponding to the compensation for the I/O recovery event, wherein the second set of resources comprises a boosted frequency that is higher than the steady state frequency; 

detecting a subsequent I/O recovery event during operation of the partition on the data processing system using the first set of resources and the second set of resources; and 
2allocating a third set of resources in addition to the first set of resources to the partition, the third set of resources corresponding to the compensation for the subsequent I/O recovery event, wherein an amount of the third set of resources is greater than an amount of the second set of resources; and 
based on an elapsing of the time interval, removing the second set of resources and the third set of resources from the partition by resuming operation of the set of processors at the steady state frequency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (US 10944581 B2, US 20190370135 A1, US 20190018742 A1, US 20170351582 A1). The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10944581 B2: A computer-implemented method comprising: allocating a set of computing resources to a first partition from a plurality of partitions in a computer server; monitoring a usage duration of the set of computing resources by the first partition; generating a billing statement based on the usage duration of the computing resources by the first partition; detecting predetermined event in operation of the first partition, the predetermined event that is caused by a system failure in the first partition that is resolved by an initial program load of an operating system instance that is to be executed in the 
US 20190370135 A1: The method involves allocating a memory pool, where the memory pool includes allocated memory elements at a secondary disaster recovery site for data received from memory pool elements within the memory pool at a primary site. Data to the allocated memory elements are continuously replicated at the disaster recovery site. A determination is made whether sufficient resources are in the disaggregated computing system for performing workloads of a certain type during a disaster recovery failover in progress. A disaster recovery process is initiated to re-allocate the resources for performing given workloads of the certain type responsive to determining that the disaggregated computing system does not have sufficient resources.
US 20190018742 A1: In a first aspect, recovery of a database system is initiated by taking the database system offline. Thereafter, recover operations specified by a redo log of the database system are replayed. A cleanup log is generated that identifies cleanup operations occurring during the replay of the recovery operations for garbage collection. Concurrent with at least one of the startup of the database or the replay of the recovery 
US 20170351582 A1: In some embodiments, the system 100 may assign additional resources to execute one or more error recovery operations being performed by the system 100. Frequently, longer total response times may be attributed to the performance of error recovery operations. In such situations, assigning additional computing resources may be enough to reduce the estimated total response time of the work request. In some embodiments, assigning additional computing resources to various operations may include altering the computing priority of the various operations. For example, error recovery operations of a work request that has a response time that exceeds the execution time threshold may be given highest priority for computing resources. Consequently, the system 100 may use additional computing resources to complete the error recovery operations by putting other less prioritized operations on hold until the higher priority operations are completed. In some embodiments, one or more of blocks 620, 625, 630 of method 600 may be executed before blocks 610, 615 are executed. In some embodiments, the priority system for assigning additional computing resources to execute the error recovery operations is different than the priority system for managing the work requests described earlier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.N.P./Examiner, Art Unit 2114     

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114